DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
 	Applicant’s election without traverse of Group I in the reply filed on 9/7/2022 is acknowledged.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 7/19/22 has been considered by the examiner.
Response to Arguments
 	Applicant's arguments filed 9/7/22 have been fully considered but they are not persuasive. Applicant argues the cited references do not teach the claimed features of providing a first voltage at the output and in response to determining that the detected feedback indicates that the accepted type of load is connected to the output for the load, provide a second voltage at the output for the load, and wherein the second voltage corresponds to the input voltage at the input of the power source. Examiner respectfully disagrees. Sakamoto teaches providing a first voltage from the constant current source 23, which is generated from the battery 10, at the output 16, and in response to determining that the detected feedback indicates that the accepted type of load, that is a non-shorted load with sufficient resistance, is connected to the output for the load, provide a second voltage at the output for the load by closing switching 12 and connecting the battery voltage 10, and wherein the second voltage corresponds to the input voltage at the input power source. Applicant further argues that the claimed second voltage is not the voltage v1. Examiner notes the previous rejection did not identify the second voltage as voltage v1, instead the previous rejection identified the voltage at node 16 when the voltage across resistor r2 is voltage v1, as the second voltage. To clarify the rejection, the second voltage is now provided in the rejection in terms of the input voltage from the battery 10, rather than in terms of the divided voltage across the feedback resistor r1, so the battery voltage of battery 10 is now identified as the second voltage. After the load is determined to be of the accepted type, switch 12 is closed to provide the second voltage to the output.
 	Applicant argues Law does not disclose providing a second voltage at the output for the load in response to determining that the detected feedback indicates that the accepted type of load is connected to the output for the load. Examiner maintains Law discloses providing a second voltage 220v at the output for the load in response to determining that the detected feedback indicates that the accepted type of load, that is a load with safe loading conditions, is connected to the output for the load. Applicant argues that the feedback from the current transformers 222a,222b is not used to indicate that the accepted type of load is connected to the output for the load. Examiner disagrees since the feedback is used to determine whether to connect the first voltage or the second voltage, and the criteria for whether to provide the second voltage is interpreted in the rejection as whether the claimed accepted type of load is connected to the output. Examiner interprets the safe loading condition, see paragraph 84 of Law, as the claimed accepted type of load. When Law determines that the accepted type of load is connected, that is the safe loading condition is determined, switch SW1 is closed to provide the second voltage.
Claim Objections
 	Claims 1-10 and 17 are objected to because of the following informalities:  
 	Claim 1, line 6, “a first voltage” has previously been recited on line 3, and should be “the first voltage”.
 	Claim 1, line 10, “a second voltage” has already been recited on line 3 so should be “the second voltage”.
   	Appropriate correction is required.
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	
 	Claim(s) 1 and 5-9 are rejected under 35 U.S.C. 102a1 as being anticipated by Sakamoto (JP 2010-233389).
 	With respect to claim 1, Sakamoto discloses a power source (Fig. 7 23), comprising: an input (Fig. 1 input to 12) that is configured to receive an input voltage (Fig. 1 voltage 10); an output (Fig. 1 16) for a load (Fig. 1 19), wherein one of a first voltage (Fig. 1 voltage V3 – diode drop 15) or a second voltage (Fig. 2 voltage of 10) at the output is generated (Fig. 7 voltage at 16 generated from battery whether from 23 when 12 is open or directly from 10 when 12 is closed) based on the input voltage; the power source being configured to: provide a first voltage (Fig. 7 v3 - Vf ) at the output for the load; detect (Fig. 7 22,r1,r2) a feedback (Fig. 7 v3) at the output (Fig. 1 40) for the load; determining that the detected feedback indicates that an accepted type (Fig. 7 RL >> 0) of load is connected to the output for the load; and in response to determining that the detected feedback indicates that the accepted type of load is connected to the output for the load, provide a second voltage (Fig. 2 voltage battery) at the output for the load based on the detected feedback, and wherein the second voltage corresponds to the input voltage (Fig. 2 voltage battery 10) at the input of the power source.  	With respect to claim 5, Sakamoto discloses the power source of claim 1, further comprising: a voltage converter (Fig. 1 23) configured to generate the first voltage (Fig. 7 v3-Vf) based on the input voltage (Fig. 1 23 powered from input voltage 10), and a switch (Fig. 1 12) connected between the input and the output, wherein the power source is configured to: operate the switch in a first position (Fig. 7 12 open) for providing the first voltage at the output, and operate the switch in a second position (Fig. 1 12 closed) for providing the second voltage (Fig. 2 voltage of battery 10) at the output.  	With respect to claim 6, Sakamoto discloses the power source of claim 5, wherein the voltage converter (Fig. 7 23,15) has a second output (Fig. 2 16) that is coupled to the output of the power source via a reverse power protector (Fig. 2 15). 	With respect to claim 7, Sakamoto discloses the power source of claim 6, wherein the power source is configured to deactivate (Fig. 1 is = 0) the voltage converter when the second voltage is provided (Fig. 2 12 closed to source i1+i2).  	With respect to claim 8, Sakamoto discloses the power source of claim 1, further comprising an over-current protector (Fig. 1 23) configured to provide the first voltage with a current limit (Fig. 6 is).  	With respect to claim 9, Sakamoto discloses the power source of claim 1, wherein the first voltage (Fig. 10 v3) is less than the second voltage (Fig. 10 v3 < voltage battery).  	Claim(s) 1-4, 9-10 and 17 are rejected under 35 U.S.C. 102a2 as being anticipated by Law (US 2018/0294639)
 	With respect to claim 1, Law discloses a power source (Fig. 1 100), comprising: an input (Fig. 1 S) that is configured to receive an input voltage (Fig. 2 AC 220v); an output (Fig. 1 L) for a load (Fig. 1A Load), wherein one of a first voltage (Fig. 2 9V x 2) or a second voltage (Fig. 2 AC 220v) at the output is generated based on the input voltage; the power source being configured to: provide (Fig. 2 SW2 closed) a first voltage (Fig. 2 9V x2) at the output for the load; detect (Fig. 2 22a,22b,220) a feedback  at the output (Fig. 2 L) for the load; determining (Fig. 2 240) that the detected feedback indicates that an accepted type of load is connected [paragraph 84] to the output for the load; and in response to determining that the detected feedback indicates that the accepted type of load is connected to the output for the load, provide (Fig. 2 SW1 closed) a second voltage (Fig. 2 AC 220v) at the output for the load based on the detected feedback, and wherein the second voltage corresponds to the input voltage at the input of the power source.  	 	With respect to claim 2, Law discloses the power source of claim 1, wherein the detected feedback is a measured current (Fig. 2 222a,222b) when the first voltage is provided (Fig. 2 SW2 closed).  	With respect to claim 3, Law discloses the power source of claim 2, wherein the power source is configured to detect the feedback by: determining a pattern (Fig. 2 220 measures probing current when SW2 is closed) of the measured current.  	With respect to claim 4, Law discloses the power source of claim 3, wherein the pattern is defined by at least one of a frequency (Fig. 2 frequency of probing current), a duty cycle or a digital bit pattern.  	With respect to claim 9, Law discloses the power source of claim 1, wherein the first voltage (18V) is less than the second voltage (220V).  	With respect to claim 10, Law discloses the power source of claim 9, wherein the first voltage is a secure extra low voltage (SELV) (18V).

 	With respect to claim 17, Law discloses the power source of claim 1, wherein the first voltage is a voltage below 60VDC (Fig. 2 9Vx2) and the second voltage is a hazardous voltage (Fig. 2 AC 220V).
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839